Title: From Thomas Jefferson to John Hartwell Cocke, 15 August 1821
From: Jefferson, Thomas
To: Cocke, John Hartwell


Dear Sir
Monticello
Aug. 15. 21.
The inclosed letters will so fully explain their object that I need not trouble you with a repetition of their contents. I will therefore request you to take the subject into consideration, and to decide freely on it, and should you not concur with me, to return the papers. should you approve, you will be so good as to subscribe your approbation to each letter, sign each copy of the call, and then forward them by mail to their respective addresses.I shall set out on Friday for Bedford, to return within a fortnight; but, after a very short stay at home, to go again to Bedford. I very sincerely congratulate you on the late change of your condition, and wish you all the happiness which I have no doubt it ensures to you. accept assurances of my affectionate friendship & respect.Th: Jefferson